Citation Nr: 1827172	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a hand disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this issue in August 2015 for additional development.  At the time of this remand, the Veteran's representative was Disabled Veterans of America.

Notably, in June 2016, the Veteran submitted a fully executed VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Veronica Lira.  In November 2017, the Veronica Lira submitted a letter in which she specifically rescinded her representation of the Veteran.

In December 2017, the Veteran submitted a statement indicating that he wished to return to being represented by Disabled American Veterans which was accompanied by the Veronica Lira's November 2017 letter in which she rescinded her representation.

In December 2017, the Veteran submitted a fully executed VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Disabled American Veterans.  

In January 2018, the Board notified the representative that a motion to withdraw representation for good cause was required pursuant to 38 C.F.R. § 20.608, as the Veteran's appeal had already been certified. 

In the April 2018 Appellant's Brief, the Veteran's representative from Disabled American Veterans argued that any procedural actions by Veronica Lira were harmless to the Veteran and that Disabled American Veterans should be the proper representative.

The Board construes the Veteran's December 2017 correspondence with the accompanying VA Form 21-22a appointment of Disabled American Veterans as a revocation of the June 2016 power of attorney.  38 C.F.R. § 14.631 (f) (1) (2017). 

Accordingly, the Veteran is once again currently represented by Disabled American Veterans.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board notes that September 2009 X-rays of the Veteran's hands showed minimal degenerative joint disease of the radiocarpal joints, first metacarpal trapezial joints, and 1-5 interphalangeal joints.   

The Veteran previously underwent a VA examination in September 2010.  The VA examiner opined that it was unlikely that the Veteran's current degenerative joint disease of both his hands was related to service, or related to his complaints of numbness in the hands in service.  However, as determined by the Board in its August 2015 remand, this examination was inadequate as the examiner essentially failed to offer any rationale for his negative opinion.

Per the August 2015 Board remand instructions, the Veteran underwent a VA examination in November 2015.  The VA examiner opined that it was less likely than not that the Veteran's right hand disability incurred or caused by the claimed in-service event, injury or illness.  

However, while the November 2015 VA examiner found that the Veteran's right hand disability was not related to service, he also indicated that "recent x-rays showed no evidence of degenerative changes" as a review of the x-rays noted no significant evidence of arthritic changes.  As noted above, this contrasts the findings of a September 2009 radiologist and the September 2010 VA examiner.  However, no explanation was provided to account for these conflicting findings.

Additionally, in an April 2018 Appellant's Brief, the Veteran's representative also noted that a September 2017 VA examination provided a diagnosis of carpal tunnel syndrome of the right hand while noting the Veteran's complaints of the onset of the symptoms during service.  However, no etiology opinion was provided.

As there appears to be multiple potential diagnoses related to the Veteran's right hand disability and there is some ambiguity with the findings of the September 2010 and November 2015 VA examinations, the Board finds that the evidence indicates that a new VA examination is warranted to determine if the Veteran has a current right hand disability and if so, whether it is etiologically related to service.

Additionally, as noted in a September 2016 Appellant's Brief, while the Veteran contends that his right hand disability is related to service to include as due to an undiagnosed illness, the November 2015 VA examination did not provide an opinion as to whether the Veteran's right hand disability is due to an undiagnosed illness.  Accordingly, in order to afford the Veteran all consideration with respect to his claim, the Board finds that another examination is necessary to address the possibility that his right hand complaints are due to an undiagnosed illness.  See generally 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed right hand disability.

Based on a review of the record and an examination of the Veteran, the examiner should:

a) Identify any current right hand disabilities and fully describe the extent and severity of those symptoms.

b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such right hand disability arose during service or are otherwise related to any incident of service. 

c) If the examiner finds no clinical diagnosis of any musculoskeletal disabilities on examination that were incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of an unexplained, chronic multisymptom illness due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3. 317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




